DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20, and 22-25 are presented for examination.  Claim 21 is cancelled. 
Response to Arguments
Applicant merged allowable subject matter of claim 21 with claims 1 and 25, therefore case is allowed.  
Drawings
The drawings were received on 06/24/2022.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-20, and 22-25 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance:
Re-claim 1 recites “inter alia” “An assembly of an electromagnetic retarder and a generator, said assembly comprising: a rotor; an armature of the retarder carried by the rotor; an inductor of the generator carried by the rotor; a stator comprising a sleeve having one outer axial surface and one inner axial surface, the stator extending around an axis of rotation; an inductor of the retarder arranged on the outer axial surface of the stator; and an armature of the generator arranged on the inner axial surface of the stator, wherein the sleeve comprises a plurality of bodies of nonmagnetic material arranged between the inductor of the retarder and the armature of the generator, wherein the inductor of the retarder comprises poles having a width L in a radial plane, and 2Docket No. 7179-0295 Appln. No. 16/455,853 wherein each of the nonmagnetic bodies has a width L', the width of the nonmagnetic bodies L' being greater than 130% of the width L of the poles.”


    PNG
    media_image1.png
    452
    572
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    452
    512
    media_image2.png
    Greyscale


The prior art of record, Tzeng in view of Kim, and in view Abou Akar,  IP.com NPL and Patent Search fail to teach the combination of claim 1  herein an armature of the generator arranged on the inner axial surface of the stator, wherein the sleeve comprises a plurality of bodies of nonmagnetic material arranged between the inductor of the retarder and the armature of the generator, wherein the inductor of the retarder comprises poles having a width L in a radial plane, and 2Docket No. 7179-0295 Appln. No. 16/455,853 wherein each of the nonmagnetic bodies has a width L', the width of the nonmagnetic bodies L' being greater than 130% of the width L of the poles.”. 
The prior art teach inductor and retarder structures with non-magnetic bodies; however, they fail to teach the claimed structure claim 1.  

    PNG
    media_image3.png
    704
    728
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    421
    646
    media_image4.png
    Greyscale

Claims 2-20, and 22-24 are allowed based on dependency from objected claim 1. 

Re-claim 25 recites “inter alia” “An assembly of an electromagnetic retarder and a generator, said assembly comprising: a rotor; an armature of the retarder carried by the rotor; an inductor of the generator carried by the rotor; a stator comprising a sleeve having one outer axial surface and one inner axial surface, the stator extending around an axis of rotation; an inductor of the retarder arranged on the outer axial surface of the stator; and an armature of the generator arranged on the inner axial surface of the stator, wherein the sleeve comprises a plurality of bodies of nonmagnetic material arranged between the inductor of the retarder and the armature of the generator, wherein the inductor of the retarder comprises poles having a width L in a radial plane, and 2Docket No. 7179-0295 Appln. No. 16/455,853 wherein each of the nonmagnetic bodies has a width L', the width of the nonmagnetic bodies L' being greater than 130% of the width L of the poles.”

    PNG
    media_image1.png
    452
    572
    media_image1.png
    Greyscale

The prior art of record, IP.com NPL and Patent Search fail to teach the combination of claim 25  herein an armature of the generator arranged on the inner axial surface of the stator, wherein the sleeve comprises a plurality of bodies of nonmagnetic material arranged between the inductor of the retarder and the armature of the generator, wherein the inductor of the retarder comprises poles having a width L in a radial plane, and 2Docket No. 7179-0295 Appln. No. 16/455,853 wherein each of the nonmagnetic bodies has a width L', the width of the nonmagnetic bodies L' being greater than 130% of the width L of the poles.”. 
The prior art teach inductor and retarder structures with non-magnetic bodies; however, they fail to teach the claimed structure claim 25.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834